Citation Nr: 1410494	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than August 7, 2000 for the grant of 100 percent rating for schizoaffective disorder, to include whether a timely appeal was filed to an April 2005 rating decision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The appellant served on active duty from June 1973 to September 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The questions whether there was a clear and unmistakable error in the: a) November 1995 rating decision which denied service connection for anxiety, major depression disorder, and posttraumatic stress disorder; b) the October 1999 rating decision which declined to reopen a claim of entitlement to service connection for posttraumatic stress disorder; and c) the August 2001 rating decision which denied entitlement to service connection for anxiety and major depression, have been raised by the record, but not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, but it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the January 2013 hearing, the Veteran's representative raised a claim of clear and unmistakable error in the November 1995 rating decision which denied service connection for anxiety, major depression disorder, and posttraumatic stress disorder; the October 1999 rating decision which declined to reopen a claim of entitlement to service connection for posttraumatic stress disorder; and the August 2001 rating decision which denied entitlement to service connection for anxiety and major depression.  As noted above, these claims have yet to be adjudicated by the RO, and they are referred for appropriate action.  In so doing, the Board finds that the claim for entitlement to an effective date earlier than August 7, 2000 for the grant of 100 percent rating for a schizoaffective disorder, to include the timeliness of an appeal to an April 2005 rating decision, is inextricably intertwined with the claims of clear and unmistakable error in prior rating decisions.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

After the referred claims regarding whether there was clear and unmistakable error in the November 1995 rating decision which denied service connection for anxiety, major depression disorder, and posttraumatic stress disorder; the October 1999 rating decision which declined to reopen a claim of entitlement to service connection for posttraumatic stress disorder; and the August 2001 rating decision which denied entitlement to service connection for anxiety and major depression have been adjudicated the RO must readjudicate the claim of entitlement to an effective date earlier than August 7, 2000 for the grant of 100 percent rating for schizoaffective disorder, to include timeliness of an appeal to an April 2005 rating decision.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  The Veteran is advised that the Board may not exercise appellate jurisdiction over any adverse rating decision that is not perfected in a timely manner. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

